MEMORANDUM **
A review of the record and petitioner’s response to the court’s order to show cause indicates that the questions raised in these consolidated petitions for review are so insubstantial as not to require further argument because petitioner’s motion to reopen was filed more than three years too late and the record indicates that petitioner did not exercise due diligence. See 8 C.F.R. § 1003.2(b)(2); Socop-Gonzalez v. INS, 272 F.3d 1176, 1178 (9th Cir.2001) (en banc); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily deny these consolidated petitions for review.
All pending motions are denied as moot.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.